Citation Nr: 0939551	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-25 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran had active service from December 1975 to August 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Veteran originally requested a hearing before the Board 
in her substantive appeal, filed in August 2005.  However, 
she subsequently withdrew her hearing request for medical 
reasons, as indicated by her accredited service 
representative in an informal hearing request received in May 
2006.

In January 2008 the Board issued a decision denying the 
claim.  The Veteran thereupon appealed the Board's action to 
the United States Court of Appeals for Veterans Claims 
(Court).  In September 2008 the Court issued an Order 
granting a joint motion of the parties and remanding the case 
to the Board for action in compliance with the joint motion.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


REMAND

The Board's decision in January 2008 found that VA's duties 
to notify and assist had been satisfied by a telephone 
conversation between the RO and the Veteran in March 2005, 
during which the RO verbally explained to the Veteran the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  However, in the joint motion, the parties agreed 
that VCAA notice must be in writing.

Also, the Veteran's representative submitted additional 
documents to the Board in July 2009 consisting of treatment 
records from military treatment facilities during the period 
February 2003 to February 2009.  The evidence was not 
previously considered by the originating agency, and the 
service representative specifically declined to waive the 
Veteran's right to have this evidence initially considered by 
the originating agency.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send a 
letter to the Veteran and her 
representative providing all required 
notice, to include notice with respect to 
the effective-date element of the claim.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  In any event, it should obtain 
a copy of all pertinent VA medical 
records not already of record.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and her representative 
and request them to provide a copy of the 
outstanding evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
her representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.   The Veteran need take no action 
until she is otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As noted above, this appeal has been advanced on the Board's 
docket.  It must also be afforded expeditious treatment by 
the RO or the AMC.   See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



